Citation Nr: 1550473	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for back disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the psychiatric claim as reflected on the title page.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for back disability and psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for back disability was denied in a November 2005 rating decision; the Veteran did not perfect an appeal of the decision, or submit any evidence, within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for back disability.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis

In this case, the RO initially denied service connection for minimal degenerative changes, lumbar spine (claimed as back problem) in a November 2005 rating decision.  The evidence of record in November 2005 included service treatment records, treatment records from Birmingham VA Medical Center (VAMC) from October 2005 through November 2005, and the Veteran's statement in support of her claim.  The claim was denied because the evidence failed to show a chronic back disability in service or a link between the Veteran's current condition and her active service.  The RO notified the Veteran of the decision in December 2005.  She did not appeal, and the decision became final in December 2006.

In June 2009, the Veteran sought to reopen her previously denied claim for a back disability.  The evidence received since November 2005 includes December 2007 and May 2009 statements in which the Veteran further describes her in-service back injury.  In addition, records from Mobile Infirmary Medical Center from January through May 2011, and Biloxi VAMC from July 2006 and February through May 2011 were obtained.  These records include more recent CT scan results as well as statements by the Veteran and her physicians bearing upon the etiology of the Veteran's back condition.  Specifically, Dr. M.C. referenced an "old trauma" in his January 2011 interpretation of the Veteran's CT scan results, and Dr. W.G. stated in a February 2011 report that the Veteran's spine condition "does not appear to be of recent origin."  These statements tend to suggest that the Veteran's current back disability is related to a prior injury.  Because the Veteran claims that her current back pain began after an in-service injury, the Board finds that the foregoing statements constitute new and material evidence.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence having been presented, reopening of the claim of entitlement to service connection for back disability is granted.


REMAND

The Board is of the opinion that additional development of the record is required before the Veteran's claims of entitlement to service connection for back disability and psychiatric disability are decided.

Regarding the Veteran's back disability claim, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran has not been afforded a VA examination or medical opinion as to her back condition.  The medical evidence of record shows an October 2005 diagnosis of minimal degenerative changes, lumbar spine.  In October 2011 the Veteran was diagnosed with severe chronic degenerative disc narrowing with prominent anterior and posterior osteophytes and subchondral sclerosis.  The Veteran stated that she injured her back while carrying equipment during service, and that she has had back pain ever since.  Consistent with her statements, her STRs show that she was treated for back pain on several occasions during service.  In addition, as discussed above, statements by physicians in January and February 2011 suggest that the Veteran's current back condition is not of recent origin, and is associated with a previous trauma.  The Board finds the foregoing to be sufficient to trigger VA's duty to provide an examination.

Regarding the Veteran's psychiatric disability claim, she alleged five separate in-service stressors.  Among them was an incident where her unit went to the rifle range at Fort Jackson, South Carolina, to practice shooting, and a member of her unit stood next to her and "decided to put the rifle up under his neck and shot his head off."  The RO attempted to corroborate this incident by requesting records in October 2009 from the United States Army Combat Readiness Center.  In its request, the RO listed the date of the incident as between December 16, 1977 and February 16, 1978.  In November 2009, the Army responded, stating that no such records were found for that time period.  The RO subsequently issued a decision in May 2010 that the occurrence of the PTSD stressor was not conceded.

However, in her May 2009 supporting statement, the Veteran listed May 1978 as the date the alleged incident occurred.  The Board notes that on the same form, the Veteran indicated that she only served in the unit in question up until April 1978.  However, her service personnel records show that she was present at Fort Jackson until May 1978.  The Board finds that because the RO's records request did not include the time period during which the Veteran indicated the incident may have taken place, VA has not satisfied its duty to assist her in the development of facts pertinent to her claim.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should send a records request to the Department of the Army requesting copies of any reports relating to the alleged shooting range incident at Fort Jackson, South Carolina, from February 16, 1978 through May 31, 1978.

3.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of the Veteran's back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's current back disability originated during her period of active service or is otherwise etiologically related to her period of active service.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must consider and discuss the Veteran's competent lay statements, as well as statements from her treating physicians that tend to establish a relationship between her current diagnosis and her in-service injuries.  Specifically, the examiner should discuss the Veteran's reports of ongoing back pain since service, as well as the clinicians' findings that her current disability is "not of recent origin," and stems from an "old trauma."

If the examiner is unable to provide the requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


